*75The opinion of the court was delivered hy
Read, J.
Under the rulings of this court, in Glyde v. Keister, 8 Casey 85, and Caldwell v. Walters, 6 Harris 79, Mrs. Bliss, being a married woman, could not legally have executed the bond to restore, under the sheriff’s interpleader act, and the court below were, therefore, right in talcing the bond signed by the security only. The same point was virtually decided by that court in Jacobs v. Wells (March 30th 1850), 1 Troubat Holy’s Practice 726.
The 4th section of the Act of 11th April 1856 (Brightly’s Purdon 1192) was passed expressly to enable a married woman to execute a refunding bond upon the receipt of a legacy, or a distributive share, to which she may be entitled. The court committed no error in overruling the demurrer, or in admitting the bond in evidence.
Judgment affirmed.